Citation Nr: 1000126	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the decision, 
the Court held that a claim of entitlement to service 
connection for a psychiatric disorder included any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In Clemons, the veteran had 
filed a claim for service connection for posttraumatic stress 
disorder.  The evidence of record showed he had been 
diagnosed with other psychiatric disabilities, but VA had 
considered only the claim of entitlement to service 
connection for posttraumatic stress disorder without 
considering entitlement to service connection for any other 
diagnosed psychiatric disability.  The Court determined this 
was error.

As part of its rationale for why this was error, the Court 
noted the policy of not requiring a pro se veteran be subject 
to a strict pleading standard.  Id. at 5 citing to Ingram v. 
Nicholson, 21 Vet. App. 232, 256 (2007).  It stated that a 
pro se veteran would not have either the "legal or medical 
knowledge to narrow the universe of his claim or his current 
condition to [posttraumatic stress disorder]."  Id. 

In the current case at hand, the Veteran has been represented 
by a service organization since December 2006, which was 
right after he received notice of the rating decision on 
appeal.  The Veteran and his representative have been very 
specific in stating that the Veteran is claiming 
posttraumatic stress disorder due to a tank accident he 
experienced in service.  In light of the pleadings presented, 
the Board concludes that a claim for service connection for a 
psychiatric disability other than posttraumatic stress 
disorder is not part of the current appeal.  Nowhere in the 
documents from the Veteran and his representative does either 
raise the issue of service connection for a psychiatric 
disability other than posttraumatic stress disorder.

Nevertheless, in light of Clemons, the Board invites the 
Veteran to file a claim for entitlement to service connection 
for a psychiatric disability other than posttraumatic stress 
disorder, if he so desires.  If the Veteran submits such 
claim, the RO should take appropriate action.


FINDING OF FACT

The preponderance of the probative and credible evidence 
shows that posttraumatic stress disorder is not related to a 
verified in-service stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)), 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2006 of 
the information and evidence needed to substantiate and 
complete a claim for service connection, to include notice of 
what part of that evidence is to be provided by the claimant, 
what part VA will attempt to obtain, and how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  This letter satisfied all VCAA notice 
requirements and was issued prior to the rating decision on 
appeal.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including service treatment records, 
service personnel records, and VA treatment records.  The 
Veteran and his wife provided testimony before a Decision 
Review Officer in May 2007.

The Board notes that VA did not provide the Veteran with an 
examination in connection with his claim for service 
connection.  However, there are VA hospitalization treatment 
records showing that the Veteran reported the in-service tank 
accident to a psychiatrist, who diagnosed the Veteran with 
posttraumatic stress disorder.  The Board concludes that the 
hospitalization records (which cover periods of three months 
in 2006 and 2007) are sufficient to constitute a VA 
examination for duty-to-assist purposes.  See 38 C.F.R. 
§ 3.326(b) (2009).

The Board further notes that VA has not specifically 
requested that the United States Army and Joint Services 
Research Center review their records in an attempt to verify 
the appellant's alleged stressor.  The Board finds, however, 
that the appellant's stressor information is insufficient to 
provide the Center with meaningful information upon which 
they can make an informed search.  Indeed, the 
inconsistencies in the record lead the Board to conclude that 
such a request would be little more than a fishing 
expedition.  Any "duty to assist" is not, however, a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992) (emphasis added).

The Board has received statements from the Veteran showing he 
has been hospitalized at VA in 2009.  The Board does not find 
that a remand is warranted to obtain these records.  The 
Board accepts the Veteran has been diagnosed with 
posttraumatic stress disorder, which has been attributed to 
an in-service stressor by VA medical personnel.  The specific 
issue in this case involves whether the Veteran's claimed in-
service stressor has been corroborated.  There is no 
allegation that the hospital records would independently 
corroborate the claimed in-service stressor.  Thus, the Board 
concludes that the VA hospitalization records do not need to 
be secured.  

There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, his and 
his wife's testimony, service treatment records, service 
personnel records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

The Veteran has made no allegation that his in-stressor 
involved combat.  Thus, posttraumatic stress disorder based 
upon a combat stressor need not be discussed.

Where the claimed stressor is not related to combat, the 
claimant's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other credible evidence that 
supports and does not contradict the claimant's statements 
and/or testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In these cases of non-combat posttraumatic stress disorder, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed incident/assault is 
another type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

This does not mean that the evidence must actually prove that 
the incident occurred.  It means that the evidence must at 
least be in equipoise with respect to whether the incident 
actually occurred.  That is, there must be an approximate 
balance of positive and negative evidence regarding whether 
the claimed stressor actually occurred.  In such cases, all 
reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).

The medical evidence of record shows diagnoses of 
posttraumatic stress disorder based upon the Veteran's 
claimed in-service stressor.  Thus, at this juncture, the 
salient issue of the appeal is whether his claimed stressor 
occurred.  See 38 C.F.R. § 3.304(f).

The Veteran's stressor is related to a tank accident that he 
claims occurred in the spring of 1976 while he was stationed 
in Germany.  The Veteran previously claimed entitlement to 
service connection for residuals of a traumatic brain injury 
in November 2000.  At that time he alleged that he had 
sustained a head injury in a February 1976 tank accident.  He 
indicated he did not know how long he had been hospitalized.  
A February 2000 VA treatment record shows the Veteran 
reported that he lost his memory from this head injury for 
quite some time.  A November 2000 VA treatment record shows 
the Veteran reported that after the head injury, he was 
unable to recall events that occurred for several months 
after the accident.  

At the time of the August 2006 claim of entitlement to 
service connection for posttraumatic stress disorder, the 
Veteran stated that he was in an accident that occurred in 
the spring of 1976 while in Germany.  He stated the vehicle 
he was in had broken down and had to be towed by another 
tank.  The Veteran reported that while being towed the 
vehicles went off the road and went down an embankment, 
crashed into a wall, and there were fatalities.  He added 
that he was knocked out from the accident.  An August 2006 VA 
treatment record shows he reported that after the tank went 
down the hill and hit a wall, he had an out-of-body 
experience where he saw a light.  He stated he was pulled out 
of the tank and that several men in the tank died.  The 
Veteran stated that following the accident, he became more 
volatile.  

At the May 2007 hearing before the Decision Review Officer, 
the Veteran testified that the tank he was in had broken down 
and had to be towed by another tank.  The appellant stated 
that he, WB and HS were in the tank that was being towed and 
that WB was steering the tank.  The Veteran testified that as 
they were going down the embankment, he did not have time to 
put his own seatbelt on, although he immediately stated he 
did not have a seatbelt, but he was able to put on HS's 
seatbelt before they hit the wall.  The Veteran stated as 
they hit the stone wall, he (the Veteran) flew and hit the 
right side of his head and was knocked out.  His next 
recollection was hearing his name being yelled and being 
pulled from the tank by his shoulders.  The Veteran denied 
being transported to a hospital or being seen by a doctor 
after this accident.  He stated they were sent back to the 
base.  He stated that he had heard that people perished in 
the accident and he was prevented from going into the tank to 
help get everyone out.  

The Veteran testified he gave his captain a lot of trouble 
after the accident and was subsequently discharged in June 
1976.  He described being fearful of dying at that time.  The 
Veteran stated he had seen a psychiatrist, who recommended 
the early discharge.  He testified he thought that WB was 
killed in the accident.  The Veteran was asked about HS, and 
he stated the two of them had spoken a couple of months ago.  
When asked if HS could write a statement corroborating the 
tank accident, the Veteran stated that HS reported that he 
could not remember the accident.  The Veteran stated he heard 
that someone had gotten decapitated from the accident.  The 
Veteran claimed his roommate would be able to corroborate the 
stressor and was told he could submit a statement from the 
roommate.  No statement has been associated with the claims 
file.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to service connection for posttraumatic stress 
disorder due to the Board's conclusion that the in-service 
stressor is not credible.  The reasons follow.

As to the statements the Veteran has made over the years, the 
Board finds the story of the tank accident in service not 
credible.  The Veteran has changed his story as to what 
happened throughout the record.  In November 2000, he claimed 
he had been hospitalized.  He also claimed the first post-
service treatment for the head injury was in 1999 at VA.  
During the current appeal, the Veteran has described a rather 
severe head injury in that he lost consciousness, had an out-
of-body experience, and had amnesia for several months 
afterwards.  However, somehow he was never seen by a medical 
professional while in service.  The June 1976 report of 
medical examination (which would have been conducted only 
months after the alleged accident) shows clinical evaluation 
of the head to be normal.  When asked for a summary of 
defects and diagnoses, the examiner wrote, "None."  Thus, 
the Veteran's report has changed from reporting not knowing 
how long he had been hospitalized in service to his current 
assertion that he was never seen a doctor after the accident.  
This is simply not credible.  

Additionally hurting the Veteran's credibility are his 
allegations that he was able to put on HS's seatbelt but was 
unable to put on his own, but then added that he did not have 
a seatbelt.  Further, the Veteran did not initially claim 
that any fatalities occurred, but he now reports fatalities 
and that one man was decapitated.  He has stated he is in 
touch with HS, but that HS does not remember the accident 
(the Veteran claimed that HS was not injured because he had 
his seatbelt on at the time of the crash).  The fact that HS 
cannot remember an accident involving alleged fatalities, and 
the decapitation of a fellow soldier's head renders the 
discrepancies in the facts provided by the Veteran 
unbelievable.  

The Board has read through all the service treatment records 
and the service personnel records and finds that these 
records further establish that the tank accident did not 
occur.  The service personnel records show that the Veteran 
requested to be discharged from service due to his inability 
to adapt.  In a May 1976 statement that he wrote, the Veteran 
explained in detail why he wanted to be discharged from 
service.  Not once in his rather detailed description did the 
Veteran make any reference to the tank accident, a head 
injury with loss of consciousness, or the death or 
decapitation of a fellow soldier.  

Rather, he described how beginning in February 1976, he 
started becoming disturbed with his surroundings, feeling 
nervous, scared, and having difficulty getting along with 
others and fitting in.  Had the accident the Veteran now 
describes occurred in service the Board finds that it would 
have been referenced somewhere in the service records, 
whether in the separation examination report or the 
documentation supporting the Veteran's early discharge from 
service.  Besides the Veteran's own statements, other 
individuals submitted statements regarding why the Veteran 
should be discharged from service.  All of these statements 
and records are silent for the appellant being involved in a 
tank accident involving fatalities.  What hurts the Veteran's 
story the most is that his own in-service statement made no 
reference to this accident and yet this incident allegedly 
caused not only a traumatic brain injury but posttraumatic 
stress disorder 30 years later.  

Interestingly, in November 2000, the Veteran stated that 
after the head injury he was unable to recall events that 
occurred for several months.  Yet, in his May 1976 statement 
addressing why he should be discharged from service, the 
Veteran was able to clearly and precisely talk about 
incidents that began in February 1976, when the alleged 
incident purportedly occurred, and continue a narrative time 
line through the date of his May 1976 that statement.  This 
is further evidence that the Veteran's allegations of 
involvement in a tank accident and loss of memory in service 
are not credible.

Thus, while service personnel records show that the Veteran 
wanted to be discharged from service and had disturbing 
thoughts, they do not support his allegation of an in-service 
tank accident that killed at least one individual and caused 
him a significant head injury.  Accordingly, the Board 
rejects the Veteran's alleged in-service stressor because it 
is not credible, nor is it supported by any evidence in the 
record, particularly the service records.  Because of this 
conclusion by the Board, the Veteran cannot meet the criteria 
for service connection for posttraumatic stress disorder.  38 
C.F.R. § 3.304(f).  Stated differently, without probative and 
credible evidence of an in-service stressor, service 
connection for posttraumatic stress disorder is not 
warranted.

The appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
invoked only where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the doctrine of reasonable doubt 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


